EXHIBIT 10.4
 
POOL CORPORATION
109 Northpark Boulevard, 4th Floor
Covington, Louisiana 70433-5001


                    Telephone: (985) 892-5521
                    Facsimile: (985) 892-1657








                                                    May 8, 2007

 


«Title» «FirstName» «LastName»

 
Re:  Pool Corporation Grant of Nonqualified Stock Options to Directors


Dear «Title» «LastName»:


Pursuant to the Pool Corporation 2007 Long-Term Incentive Plan (the “Plan”) you
are hereby granted a stock option (an “Option”), as provided below, under the
Plan, a copy of which is attached hereto.

               1.      Definitions. For the purposes of this Agreement, the
following terms shall have the meanings set forth below. Other capitalized terms
used herein and not otherwise defined shall have the meaning set forth in the
Plan.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.


“Grant Date” shall mean May 8, 2007.


“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.
 
1

--------------------------------------------------------------------------------


 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.


2.      Option.


(a)    Terms. Your Option is to purchase 8,500 shares of Common Stock at an
option price per share of $_____ (the “Exercise Price”), payable upon exercise
as set forth in paragraph 2(b) below. Your Option will expire at the close of
business on May 8, 2017 (the “Expiration Date”), subject to earlier expiration
in connection with the termination of your term as a director as provided in
paragraph 4(b) below. Your Option is not intended to be an “incentive stock
option” within the meaning of Section 422A of the Code.


(b)    Payment of Option Price. Subject to paragraph 3 below, your Option may be
exercised upon payment of the exercise price as provided in the Plan.
 
3.      Exercisability/Vesting.


Your Option may be exercised only to the extent it has vested. Your Option will
fully vest and become exercisable with respect to all of your Option Shares on
(i) May 8, 2008, but only if you are still serving as a director of the Company
on such date; (ii) upon a Change of Control, as provided in the Plan, and (iii)
as otherwise provided in paragraph 4(b) below.
 
4.      Expiration of Option.
 
(a)    Normal Expiration. In no event shall any part of your Option be
exercisable after the Expiration Date set forth in paragraph 2(a) above.


(b)    Early Expiration Upon Termination of Service as a Director. Any Option
that is vested or not vested on the date your service as a director of the
Company terminates (for any reason whatsoever) will expire and be forfeited on
such date, provided, however, (i) if you die, any Option that is vested and
exercisable will expire one year from the date of your death, but in no event
after the Expiration Date; (ii) if you are not re-elected as a director, any
Option that is vested and exercisable will expire one year from the date on
which you fail to be reelected as a director, but in no event after the
Expiration Date; and (iii) if you cease to be a director for any reason other
than death or failure to be re-elected, provided that you do not engage in
competition directly or indirectly against the Company, as determined by the
Board, any Options that are vested and exercisable on the date of such cessation
shall remain exercisable and shall terminate on the Expiration Date.


5.      Procedure for Exercise. You may exercise all or any portion of your
Option, to the extent it has vested and is outstanding, at any time and from
time to time prior to its expiration, by delivering written notice to the
Company (to the attention of the Company’s Secretary).


2

--------------------------------------------------------------------------------


            6.  Securities Laws Restrictions and Other Restrictions on Transfer
of Option Shares. You represent that when you exercise your Option you will be
purchasing Option Shares for your own account and not on behalf of others. You
understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Option Shares
unless your offer, sale or other disposition thereof is registered under the
Securities Act and state securities laws, or in the opinion of the Company’s
counsel, such offer, sale or other disposition is exempt from registration or
qualification thereunder. You agree that you will not offer, sell or otherwise
dispose of any Option Shares in any manner which would: (i) require the Company
to file any registration statement with the Securities and Exchange Commission
(or any similar filing under state law) or to amend or supplement any such
filing or (ii) violate or cause the Company to violate the Securities Act, the
rules and regulations promulgated thereunder or any other state or federal law.
You further understand that the certificates for any Option Shares you purchase
will bear such legends as the Company deems necessary or desirable in connection
with the Securities Act or other rules, regulations or laws.


7.  Non-Transferability of Option. Your Option is personal to you and is not
transferable by you other than as provided in the Plan. During your lifetime
only you (or your guardian or legal representative) may exercise your Option. In
the event of your death, your Option may be exercised only (i) by the executor
or administrator of your estate or the person or persons to whom your rights
under the Option shall pass by will or the laws of descent and distribution and
(ii) to the extent that you were entitled hereunder at the date of your death.


8.  Conformity with Plan. Your Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. By executing
and returning the enclosed copy of this Agreement, you acknowledge your receipt
of this Agreement and the Plan and agree to be bound by all of the terms of this
Agreement and the Plan.


9.  Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from you from any amounts due and payable by the Company
to you (or secure payment from you in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Option Shares
issuable under this Plan, and the Company may defer such issuance unless
indemnified by you to its satisfaction.


10.    Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, combination of shares, merger, consolidation or other
change in the Common Stock, appropriate adjustments in the number and type of
shares authorized by the Plan, the number and type of shares covered by your
Option and the Exercise Price specified herein will be made.


3

--------------------------------------------------------------------------------


 
11.    Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company.


12.    Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.


13.   Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


14.   Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.


15.    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


16.   Governing Law. The corporate law of Delaware will govern all questions
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity and interpretation of this
Agreement will be governed by the internal law, and not the law of conflicts, of
Illinois.


17.    Entire Agreement. This Agreement constitutes the entire understanding
between you and the Company, and supersedes all other agreements, whether
written or oral, with respect to the subject matter hereof.
 
* * * * *
 
4

--------------------------------------------------------------------------------



Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.


                                Very truly yours,


                                POOL CORPORATION


By___________________________




                                Name_________________________


                                Title__________________________


Enclosures:      1.  Extra copy of this Agreement
2.  Copy of the Plan
3.  Copy of the Prospectus for the Plan


The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.


Dated as of:                                          PARTICIPANT


May 8, 2007


                                ____________________________
                                «FirstName» «LastName»


5

--------------------------------------------------------------------------------

